Title: Abigail Adams to John Adams, 6 February 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Feb’ry 6 1797
          
          The heavey rain & thaw to day will prevent my getting my Letters to Town to go by the post, to that cause you must attribute it. This Month is a short one, and March will soon be upon you with its new Duties, with its load of care, and perplexities. those of a Domestick kind I would relieve you from as much as possible, Yet wish to consult You upon them. in the first place, what is to be Done about an House furniture Household at Philadelphia? I do not know the Number which will be requisite. as few as can perform the necessary business will be most for our Comfort. in My Letter to Brisler I named a Woman here who if she could be had is well calculated for a Housekeeper both when I am absent and there. Men servants will be best procured at Philadelphia their buisness will be better understood. I feel most anxious for Your private Scecratary, who must be trust worthy close mouthd a Man of buisness, and application. the accomplishments of a Drawing Room are not so requisite, as those of the Cabinet, nor do I consider it as any peculiar recommendation that a Young Gentleman has been abroad, where he is much more like to accquire habits of dissipation than application.
          Mr Pickerings Letter to mr Pinckny is just publishing in our papers. I have not been from home to hear the Sentiments of people upon the Subject, but I am confident it will have a Salutary effect upon the minds of those who read it, and open their Eyes with respect to their engagements and attachment to France. the late victories of their Army in Italy, tho Dearly purchased will give them an

other incentive to conquest, and render them still more delirious. there has been much talk here of an Embargo as an necessary measure to preserve our remaining commerce. I askd a Gentleman in the Mercantile Line who was hopeing that Congress would lay an embargo, if the people were not the best keepers of their own Liberties and priveledges. O no he replid, the Merchants would risk, & ruin themselves if not restraind by authority
          There is much good Sense in Swanwicks arguments for a direct Tax. a Land Tax will be submitted to in N England with much less reluctance than the very unpopular ones of Hearth Window and Stamps. I am astonishd that so sensible a Man as Mr Harper Should know so little of the temper and disposition of his Countrymen. if there are no extra officers appointed for the collection of a land tax, so as to render it burdensome in that way I believe it will be cheerfully paid, and we certainly ought to have Some resource of Revenue which is not subject to the piratical plunder of Foreign Nations.
          Mr Volneys prediction respecting France will take place sooner or later I have not a Doubt, and that it must be Royal Blood to heal their Wounds, tho a successfull General may pave the way but their measure is not yet full. the vials of wrath are not yet all poured out upon the Nations against whom they are contending
          I wait for your directions respecting our affairs at Home. the Grass Seed You will not fail to Send. this Thaw must extend to your Rivers, and open them. Billings has been employd for several Days in making a Dragg for stones. he has compleated one which he says would make you laugh if you could See it. he is making a New cart putting his Harrow and tools in order. his wanderings have not been very troublesome this Winter. take him at large I do not know a better Hand. he can contrive buisness & Sit himself about it. his cattle look well. Baxters Sheep have not attempted Your Wall, but they leap the other. adieu my Dear Friend and companion. I dreem too of you, but they are not so pleasing as My Waking Thoughts the former being fancifull wandering, the latter possessing the / constant & unalterable attachment / and affection of your
          
            A Adams—
          
        